DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In the last line of the Paragraph [0025], it is not clear whether "the e-juice pod 130" should be "the e-juice pod 104" or "the flavor capsule 130".  
Paragraph [0028], line 9, it seems that "a atomizer 201" should be -- the atomizer 201 --.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 4, the examiner suggests the applicant to change "the filter" to -- the removably attachable filter -- in order for the terminology to be consistent throughout all the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-8 recite four components of the removably attachable filter.  However, because claim 1 simply lists these four components, it is not clear how they are structurally related with each other.  
Claim 6, lines 6-9 also recites four components of the removably attachable filter.  Therefore, claim 6 also has the same problem as claim 1, lines 5-8 as stated above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al (US Patent Application Publication No. (2013/0192620 A1).
Regarding claims 1 and 4, Tucker discloses a vaporizing device 60 comprising: (claim 1) an atomizer having a filter aperture 346; and a removably attachable filter 300 coupleable to the filter aperture 346, the removably attachable filter 300 comprising: an outer layer (outer surface of 300), an internal layer 370, an internal matrix 340, and a flavor capsule 348; (claim 4) wherein the removably attachable filter 300 (see Figs. 24 and 25) comprises a first end (see bottom end of 325 in Fig. 24) and a second end (see upper end of 325 in Fig. 24), with the first end being coupleable to the vaporizing device 60 (see Fig. 25) and the second end  being insertable into a user’s mouth, the first end being larger in diameter than the filter aperture 346 which allows the filter 300 to be secured therein using tension; and (claim 5) wherein the removably attachable filter comprises carbon (see end of Paragraph [0135]).
Regarding claims 6-8, Tucker discloses a vaporizing device 60 comprising: (claim 6) a removably attachable adapter 325 for coupling to an atomizer 70, the adapter 325 comprising a first aperture (see bottom end of 325 in Fig. 24) for receiving the atomizer 70 and a second aperture (see upper end of 325 in Fig. 24) for receiving a removably attachable filter 300; the removably attachable filter 300 comprising: an impermeable outer layer 300, an inner layer 370, an internal matrix 340, and a flavor capsule 348; (claim 7) wherein the removably attachable filter 300 is coupled to the removably attachable adapter 325 via tension; and (claim 8) wherein the removably attachable adapter 325 is coupled to the atomizer 70 via a tongue.

Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hepworth et al (US Patent Application Publication No. 2019/0254343 A1).
Hepworth discloses a vaporizing device 100 comprising: (claim 1) an atomizer 104 having a filter aperture (not labeled, see Fig. 3); and a removably attachable filter 200 coupleable to the filter aperture (see Fig. 3), the removably attachable filter 200 comprising: an outer layer 218, an internal layer 202, an internal matrix (not labeled, see Fig. 2f and Paragraph [0028]), and a flavor capsule 216; (claim 2) wherein the outer layer 218 comprises an impermeable material (see Paragraph [0043]); (claim 3) wherein the internal matrix comprises a crimped cellulose acetate (see Paragraph [0028]); and (claim 4) wherein the removably attachable filter 200 comprises a first end 204 and a second end 206, with the first end 204 being coupleable to the vaporizing device 100 and the second end 206 being insertable into a user’s mouth, the first end 204 being larger in diameter than the filter aperture which allows the filter 200 to be secured therein using tension.
Regarding claims 6-9, Hepworth discloses a vaporizing device 100 comprising: (claim 6) a removably attachable adapter 200 for coupling to an atomizer 104, the adapter 200 comprising a first aperture 204 for receiving the atomizer 104 and a second aperture 206 for receiving a removably attachable filter (see Paragraph [0028]); the removably attachable filter comprising: an impermeable outer layer 218, an inner layer 202, an internal matrix (not labeled, see Fig. 2f and Paragraph [0028]), and a flavor capsule 216; (claim 7) wherein the removably attachable filter is coupled to the removably attachable adapter 200 via tension; (claim 8) wherein the removably attachable adapter 200 is coupled to the atomizer 104 via a tongue; and (claim 9) wherein the internal matrix comprises a crimped cellulose acetate (see Paragraph [0028]);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831